Dissenting Opinion by
Mr; Justice Moschzisker :
The act of assembly which governs the present case excludes from its operation all “persons whose employment is casual in character and not in the regular course' of the business of the employer.” The majority, in. order to arrive at the determination reached by them, in effect, change this phraseology from “the regular course of the business” to “the course of the regular business” of the employer. I believe in as liberal an application of the Workmen’s Compensation plan as possible; and, since I see no warrant in law for making this change, which unduly narrows the act, I note my dissent.